Title: From George Washington to Gustavus Scott, 17 February 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen 
                            Philadelphia 17th Feb. 1797.
                        
                        In looking over the press copy of the letter I wrote you by the Post of
                            Wednesday last, which was penned in great haste, to be in time for the Mail; I perceive some
                            ambiguity in the expression of my sentiment respecting the building designated for the
                            President of the U. States; and therefore these lines are given in explanation.
                        It was not, nor is it my intention, that the work on that house should cease
                            for that might prove injurious to the parts that are already executed, and to the materials
                            which are prepared for the completion of the Walls and covering the same. The idea I meant
                            to convey was, that these should go on, but with as moderate means as would accomplish the
                            object, and guard the edifice from damage by weather; employing the remaining force on the Capitol; resting the matter upon a little time, and the
                            prospect of your funds, to determine, unequivocally, whether both
                            buildings can be completed by the year 1800: and until this is ascertained, to proceed on
                            the Capitol in the manner, & for the purposes I have mentioned to you before.
                        It has been advised, that an Act of Congress should be obtained for
                            incorporating the Commissioners of the City of Washington, and their Successors, for the
                            particular purpose of enabling them to take & hold in fee simple, for the use of the
                            United States, the lands within the City set apart and appropriated by the President to
                            their use.
                        It is supposed possible that some inconvenience may arise at a future day if
                            the conveyance be made to any persons & their heirs in their individual capacity, by
                            reason of their absence, infancy, or other unforeseen causes which will not occur in case
                            the Commissioners are incorporated and the conveyance is made to them. A bill for this
                            purpose is now before Congress and expected to pass. So soon as a decision is had upon it a
                            direction will be sent for a conveyance of those appropriated lands to be made to the
                            Commissioners if incorporated; if not then to the same persons in their individual capacity.
                        At the sametime, perhaps sooner—I will give you my sentimts on the Memorial of
                            Mr Davidson, & other matters. In the meantime, with esteem & regard I remain
                            Gentlemen Your very Hble Servt
                        
                            Go: Washington
                            
                        
                    